opinion of the court

Per Curiam.

The respondent was admitted to practice by this court on April 4,1962. By order of this court dated June 29,1981, he was suspended from the practice of law for a period of two years commencing August 1,1981. By further order of this court dated July 29,1981, the effective date of respondent’s suspension was extended to August 31, 1981.
On March 15, 1983 the respondent pleaded guilty to grand larceny in the second degree in the Supreme Court, Suffolk County. Grand larceny in the second degree is a class D felony (see Penal Law, § 155.35). On June 15,1983 respondent was sentenced to one year in the county jail. Execution of the sentence was stayed until June 21, 1983.
Pursuant to subdivision 4 of section 90 of the Judiciary Law, upon his conviction of a felony, the respondent ceased to be an attorney and counselor at law in this State.
Accordingly, the petitioner’s motion is granted. Respondent is disbarred and the clerk of this court is directed to *151strike the respondent’s name from the roll of attorneys and counselors at law forthwith.
Mollen, P. J., Titone, Lazer, Mangano and Gibbons, JJ., concur.